Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 31



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



  JAMES FRITZ and
  SHERRYE FRITZ, his wife
                                                             Case No.:
               Plaintiffs,
                                                                  COMPLAINT FOR DAMAGES
     v.                                                                        AND
                                                                  DEMAND FOR JURY TRIAL
  BOEHRINGERINGELHEIM
  PHARMACEUTICALS, INC.,                                     1.   Strict Liability - Design Defect
  CHATTEM, INC.,                                             2.   Strict Liability - Failure to Warn
  GLAXOSMITHKLINE, LLC,                                      3.   Negligence
  PFIZER, INC.,                                              4.   Breach of Express Warranty
  SANOFI US SERVICES INC.                                    5.   Breach of Implied Warranty
                                                             6.   Negligent Misrepresentation
               Defendants.                                   7.   Loss of Consortium
                                                             8. Punitive Damages



          Plaintiffs, by and through undersigned counsel, hereby bring this Complaint for damages

 against Defendants, Boehringer Ingelheim Pharmaceuticals, Inc., Chattem, Inc., Glaxosmithkline,

 LLC, Pfizer, Inc., and Sanofi US Services, Inc. and allege the following based on personal

 knowledge, the investigation of counsel, and information and belief:

                                            INTRODUCTION


          1.        This is an action for damages suffered by Plaintiffs as a direct and proximate result

 of the Defendants' negligent and wrongful conduct in connection with the design, development,

 manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

 sale of the drug Zantac® (also known generically as ranitidine). Plaintiffs maintain that Zantac

 is defective, dangerous to human health, unfit and unsuitable to be marketed and sold in

 commerce, and lacked proper warnings and directions as to the dangers associated with its use.
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 31



                                               PARTIES


        2       Plaintiff James Fritz is a natural person and at all relevant times a resident and

 citizen of Broward County, Florida. Plaintiff brings this action for personal injuries sustained by

 the use of Zantac. Plaintiff regularly ingested Zantac from 1995 through approximately September

 of 2019, ingesting the drug at least 2-3 times a week. As a direct and proximate result of ingesting

 Zantac, Plaintiff developed colon cancer in 2001 and liver cancer in 2019.

        3.      Plaintiff Sherrye Fritz is a natural person and at all relevant times is a resident of

 Broward County, Florida.

        4.      Defendant Boehringer Ingelheim Pharmaceuticals, Inc. ("Boehringer") is a

 Delaware corporation with a principal place of business at 900 Ridgebury Road, Ridgefield,

 Connecticut 06877, and is a subsidiary of the German company Boehringer Ingelheim.

 Boehringer owned the U.S. rights to Zantac from about December 2006 to January 2017, and

 manufactured and distributed the drug in the United States in that period. Boehringer is duly

 licensed to transact business in the S.tate of Florida, and lists its registered agent as CT Corporation

 Service System, with the address of 1200 South Pine Island Road, Plantation, Florida 33324.

        5.      Defendant Chattem, Inc. ("Chattem") is a Tennessee corporation with its principal

 place of business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly owned

 subsidiary of Sanofi S.A. Sanofi S.A . Chattem distributes OTC Zantac for Sanofi.

         6.     Defendant Glaxosmithkline, LLC ("GSK) is a Delaware corporation with its

 principal place of business located at 5 Crescent Drive. Philadelphia, Pennsylvania, 19112 and

 Five Moore Drive, Research Triangle, North Carolina, 27709. GSK was the original innovator of

 the Zantac drug controlled the New Drug Application ("NDA") for prescription Zantac between

  1983 and 2009. By controlling the Zantac NDA it also directly controlled the labelling for all
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 31



 Zantac products through 2009. And, GSK's negligence and misconduct related to Zantac as an

 innovator directly led to the failure to warn for other OTC versions of Zantac. GSK is duly licensed

 to transact business in the State of Florida, and lists its registered agent as Corporation Service

 Company, with the address of 1201 Hays Street, Tallahassee, Florida 32301.

        7.        Defendant Pfizer, Inc. ("Pfizer") is a Delaware corporation with its principal place

 of business located at 235 East 42nd Street, New York, New York 10017. Pfizer was the original

 NDA holder for OTC Zantac and controlled the NDA between August 2004 and December 2006.

 Pfizer is duly licensed to transact business in the State of Florida, and lists its registered agent as

 CT Corporation Service System, with the address of 1200 South Pine Island Road, Plantation,

 Florida 33324.


        8.        Defendant, Sanofi US Services Inc. ("Sanofi"), was and is a Delaware corporation

 with its principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807,

 and is a wholly owned subsidiary of Sanofi S.A. Sanofi US Services Inc. is duly licensed to transact

 business in the State of Florida, and lists its registered agent as Corporation Service Company,

 with the address 1201 Hays Street, Tallahassee, Florida 32301. Sanofi controlled the NDA for

 OTC Zantac starting in January 2017 through the present.


                                       JURISDICTION AND VENUE


        9.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

 the amount in controversy exceeds $75,000, exclusive of interest and costs, and because Plaintiffs

 are citizens of a state different from any defendant.

         10.   The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         11.   This Court has personal jurisdiction over each Defendant insofar as each Defendant

 is authorized and licensed to conduct business in the state of Florida, maintains and carries on
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 31



 systematic and continuous contacts in this judicial district, regularly transacts business within this

 judicial district, and regularly avails itself of the benefits of this judicial district and expected or

 should have expected that their acts would have consequences in the State of Florida.

             12    Additionally, the Defendants caused tortious injury by acts and omissions in this

 judicial district and caused tortious injury in this district by acts and omissions outside this district

 while regularly doing and soliciting business, engaging in a persistent course of conduct, and

 deriving substantial revenue from goods used or consumed and services rendered in this judicial

 district.


             13.   Venue is proper before this court pursuant to 28 U.S.C. § 1391 because a substantial

 part of the events or omissions giving rise to this claim occurred within this judicial district and

 Defendants conduct business here and are subject to personal jurisdiction in this District.


                                       FACTUAL ALLEGATIONS


 A. A Brief History of Zantac

             14    Zantac was developed by Glaxo—now GlaxoSmithKline—and approved for

 prescription use by the FDA in 1983.1 The drug belongs to a class of medications called histamine

 H2-receptor antagonists (or H2 blockers), which decrease the amount of acid produced by the

 stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

 gastrointestinal conditions.2




1 Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J.
HEALTHCARE MARKETING 24 (Winter 1996.)
2Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC (last
updated September 30, 2019), https: //www.mayoclinic.org/drugs-supplements/histamine-h2-
antagonistoral-route-injection-route-intravenous-route/description/drg-20068584.
2See wright, supra footnote 1, at 27.
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 31



             15.   Due in large part to Glaxo's marketing strategy, Zantac was a tremendously

  successful drug, reaching $1 billion in total sales in December 1986.3 As one 1996 article put it,

  Zantac became "the best-selling drug in history as a result of a shrewd, multifaceted marketing

  strategy that ... enabled the product to dominate the acid/peptic marketplace."4 Significantly, the

  marketing strategy that led to Zantac's success emphasized the purported safety of the drug.5

  Indeed, Zantac has been marketed as a safe and effective treatment for infants, children, and adults.

             16.   Common brands of ranitidine include: Zantac, Wal-Zan 75, Heartburn Relief, Acid

  Reducer, Acid Control, Wal-Zan 150, Zantac Maximum Strength, Zantac 75, Zantac 150, Zantac

  150 Acid Reducer, Zantac 150 Maximum Strength, Zantac Maximum Strength Cool Mint, Zantac

  75 Regular Strength, Zantac Maximum Strength 150 Cool Mint, Zantac (Ranitidine injection),

  Zantac (Ranitidine Syrup), Zantac (Ranitidine Tablets and Capsules), Zantac Cool Mint, and

  Zantac Injection.

             17.   Zantac is available for purchase over-the-counter in 75 and 150 mg pills, and by

  prescription for 300 mg pills.

             18.   Zantac became available without a prescription in 1996,6 and generic versions of

  the drug (ranitidine) became available the following year.7 Although sales of brand-name Zantac

  declined "as a result of generic and alternative products,"8 Zantac sales have remained strong over




3See wright, supra footnote 1, at 27.
4See id. at 25.
s See id.dX 27.

6 W. at 28
7David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug.5, 1997).
8 GlaxoSmithKline - Product Portfolio, PHARMACEUTICALS COMPANY ANALYSI (Jan. 21,
2003).
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 31



  time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States,

  with sales of Zantac 150 totaling $128.9 million9-a 3.1% increase from the previous year.10
           19.   Over the past 20 years, the rights to Zantac in the U.S. have changed hands several
  times.


           20.   Defendant Boehringer acquired the U.S. rights to over-the- counter Zantac in late

  2006,n and manufactured and sold the drug in the United States—including in Florida—from

  approximately January 2007 to January 2017.12

           21.   Defendant Sanofi acquired the U.S.        rights to over-the-counter Zantac in

  approximately January 2017 and have since that time been manufacturing and selling the drug in

  the United States, including in Florida.13

                        B. The Dangers of N-Nitrosodimenthylamine (NDMA)

           22    "NDMA is a semi volatile organic chemical that forms in both industrial and natural

  processes. It is a member of N-nitrosamines, a family of potent carcinogens."14

           23.   According to a publication from the National Institute of Health, "[NDMA] is a

  volatile, combustible, yellow, oily liquid nitrosamine with a faint characteristic odor that




9Sales growth of leading brands of antacid tablets in the United States in 2018 (change to prior
sales        year),      STATISTA, https://www.statista.com/statistics/194547/us-salesgrowth-
of-antacid-tablet-brands-in-2013/.
10 Id.
11 Boehringer Ingelheim Pharmaceuticals, Inc. Announces Agreement to Acquire Zantac®from
Johnson & Johnson and the Pfizer Consumer Healthcare Business, BUSINESS WIRE (Oct. 12,
2006).
12 See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim Pharmaceuticals
to acquire U.S. rightsfor Zantacproduct line; Interview, DRUG STORE NEWS (Mar. 5,2007); Mike
Pare, Chattem adds Zantac, Dulcolax to portfolio, CHATTANOOGA TIMES FREE PRESS
(TENNESSEE) (Feb. 8, 2017).
13 Id.
14 Technical Fact Sheet - N-Nitroso-dimethylamine (NDMA), ENVIRONMENTAL PROTECTION
AGENCY              (Jan.         2014),         https://www.epa.gov/sites/production/files/2014-
03/documents/ffrrofactsheet_contaminant_ndmaJ anuary2014_final.pdf.
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 31



 decomposes when exposed to light and emits toxic fumes of nitrogen oxides when heated to

 decomposition. NDMA is primarily used in laboratory research to induce tumors in experimental

 animals. This substance may be formed during the cooking of foods, especially cured meats and

  fish, that contain sodium nitrite as a preservative, but is also found in several vegetables, cheeses,

 alcoholic beverages and fruits, and as a contaminant in rubber products. Exposure to [NDMA]

  irritates the skin and eyes and damages the liver. This substance is reasonably anticipated to be a

 human carcinogen."15 NDMA is also used to create cancer in rats for cancerresearch.16

         24.   The dangers that NDMA poses to human health have long been recognized. A news

 article published in 1979 noted that "NDMA has caused cancer in nearly every laboratory animal

 tested so far."17 The World Health Organization (WHO) similarly reported in 2002 that "NDMA

 has been consistently potently carcinogenic in all experimental species examined."18 As a result,

 the WHO has recognized that "NDMA is clearly carcinogenic. There is overwhelming evidence




15 https://pubchem.ncbi.nlm.nih.gov/compound/N-Nitrosodimethylamine.
16 https://cancerres.aacrjournals.org/content/canres/51/23_Part_2/6452.full.pdf.
17 Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve's water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents of
Six Nations Indian Reserve "have been advised not to drink, cook or wash in the water because
testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct chemical
that has been linked to cancer"); S.A. Kyrtopoulos, DNA adducts in humans after exposure to
methylating agents, 405 MUTATION RESEARCH 135 (1998) (noting that "chronic exposure of
rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumours of the
liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells").
18 Liteplo, RG, Meek ME and Windle W. N-Nitrosodimethylamine. Concise International Chemical
Assessment Document 38, World Health Organization, Geneva (2002), available at
https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 31



  that NDMA ismutagenic and clastogenic."19 NDMA is no longer produced orcommercially used
  in the United States, except for research.20 In other words, it is only a poison.

           25.   Both the EPA and the International Agency for Research on Cancer ("IARC") have

  classified NDMA as a probable human carcinogen.21 The WHO has stated that scientific testing
  indicates that "NDMA consumption is positively associated with either gastric or colorectal

  cancer" and "suggests that humans may be especially sensitive to the carcinogenicityofNDMA."22

  The FDA also recognizes the danger of such compounds, setting strict daily acceptable intake

  limits of NDMA in pharmaceuticals of 96 ng.23

           26.   As early as 1980, consumer products containing unsafe levels of NDMA and other

  nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the

  FDA.24

           27.   Most recently, beginning in the summer of 2018, there have been recalls of several

  generic drugs used to treat high blood pressure and heart failure-valsartan, losartan, and irbesartan-

  because the medications "contained] nitrosamine impurities that don't meet the [FDA's] safety




  19 Liteplo, RG, Meek ME and Windle W. N-Nitrosodimethylamine. Concise International
  Chemical Assessment Document 38, World Health Organization, Geneva (2002), available at
  https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
  20 Technical Fact Sheet, supra footnote 14.
  21 World Health Organization, N-Nitrosodimethylamine
  (NDMA), GUIDELINES FOR DRINKING-WATER QUALITY (3rd ed. 2008) [hereinafter WHO
  Guidelines], available at https://www.who.int/water_sanitation_health/dwq/chemicals/
  ndmasummary_2ndadd.pdf.
 22 Id.
 23 FDA updates table of interim limits for nitrosamine impurities in ARBs (February 28, 2019). US
Food and Drug Administration, available at https://www.fda.gov/drugs/drug-safety-and-
availability/fda-updates-and-press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-
valsartan-losartan.
 24 See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
(reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 9 of 31



  standards,"25 which again provide that the intake of NDMA in pharmaceuticals should be no more

  than 96 ng.26 The highest level of NDMA detected by the FDA in any of the valsartan tabletswas

  20.19 ixg (or 20,190 ng) per tablet.27 In the case of valsartan, the NDMA was an impurity caused

  by a manufacturing defect, and thus NDMA was present in only some products containing

  valsartan.


         28.     Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

  Applying the FDA-recommended GC/MS protocols for detecting NDMA—the same protocols

  used by the FDA to detect NDMA in valsartan28—the level of NDMA in Zantac is 2,511,469 ng

  per Zantac tablet—124 times more than the highest amount detected in the recalled valsartan.29

         29.       Moreover, unlike valsartan, the high levels of NDMA produced by Zantac is not a

contamination problem; rather, the problem is inherent to the molecular structure of ranitidine, the

active ingredient in Zantac. In the chemical environment of the human stomach, the ranitidine

molecule degrades into the known carcinogen, NDMA: "The ranitidine molecule contains both a

nitrite and a dimethylamine ('DMA') group which are well known to combine to form NDMA."

Thus, ranitidine produces NDMA by "reacting] with itself,"30 which means that every dosage and

form ofranitidine, including Zantac, exposes users to NDMA.31




25 Recalls ofAngiotensin IIReceptor Blockers (ARBs) including Valsartan, Losartan andIrbesartan,
FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/recalls- angiotensin-
iireceptor-blockers-arbs-including-valsartan-losartan-and-irbesartan.
26 Id.
21 See Laboratory analysis of valsartan products, FDA (May 2, 2019), https://www.fda.gov/
drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products.
28 Combined N-Nitrosodimethylamine (NDMA) and N-Nitrosodiethylamine (NDEA)Impurity Assayby
GC/MS-Headspace,          FOOD       &     DRUG        ADMINISTRATION         (Jan.   25,    2019),
https://www.fda.gOv/media/l 17843/download.
29 See Citizen Petition, attached as "Exhibit A," at 5; Combined N-Nitrosodimethylamine, supra
footnote 28
30Id. at 2.
31 Id. at 1,6.
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 10 of 31



  C. Defendants did not disclose to consumers that Zantac exposes users to high levels of the
          carcinogen NDMA, despite scientific studies alerting defendants of this fact.

       30.       Valisure, LLC is an online pharmacy currently licensed in 38 states and an

analytical laboratory that is ISO 17025 accredited by the International Organization for

Standardization ("ISO"). Valisure is registered with the Drug Enforcement Administration

(Pharmacy: FV7431137, Laboratory: RV0484814) and the FDA (FEI #: 3012063246). Valisure's

mission is to help ensure the safety, quality and consistency of medications and supplements in the

market. In response to rising concerns about counterfeit medications, generics, and overseas

manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to FDA

standard assays to test every batch of every medication it dispenses.

       31.       Valisure confirmed the link between ranitidine and NDMA formation during its

routine analysis of drug products in its pharmacy.

       32        Valisure submitted its Citizen's Petition (the "Petition") to the FDA on September

13,2019.

       33.       On September 13, 2019, the Food and Drug Administration ("FDA") issued a

public statement that some ranitidine medicines, including Zantac, contain an impurity called N-

nitrosodimethylamine (NDMA).

       34.       In response, numerous countries in Europe have withdrawn ranitidine-based drugs

from the market. Other drug makers have halted distribution of Zantac in all its markets, including

Canada and the United States. Pharmacy chains like Walgreens, Rite-Aid and CVS have also pulled

Zantac from their store shelves.

       35.       As the Petition points out, in vivo studies have strongly suggested ranitidine's

formation of NDMA and carcinogenicity for decades. For example, a 1982 clinical study in rats

compared ranitidine and cimetidine exposure in combination with nitrite. When investigating DNA

fragmentation in the rats' livers, ranitidine administered with nitrite resulted in a "significant DNA


                                                     10
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 11 of 31



fragmentation."32 Thereafter, in 1983, another study published in the journal Carcinogenesis titled
"Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite" specifically

suspected thecarcinogenic nature of ranitidine in combination withnitrite.33 Theauthors of this study

concluded: "Our experimental findings have shown that simultaneous oral administration in rats of

high doses of ranitidine and NaN02 [nitrite] can produce DNA fragmentation either in liver or in

gastric mucosa."

         36.       More recently, during the time that Defendants were manufacturing and selling

over-the-counter Zantac in the United States, the scientific evidence linking Zantac and NDMA grew

stronger. For example, a 2011 scientific study found that, of the eight pharmaceuticals that were

observed, "ranitidine showed the strongest potential to form N-nitrosodimethylamine (NDMA)"

when present in drinking water during chloramine disinfection.34 The same study noted that

"[ranitidine gave a much higher yield of NDMA in the present study than reported in [prior]

literature."35 Another 2011 scientific article that examined ranitidine in the water supply also found

that the drug was "an important NDMA precursor."36


32 Brambilla G., Cavanna M., De Flora S. (1982). Genotoxic Effects of Drugs: Experimental Findings
Concerning Some Chemical Families of Therapeutic Relevance. In: Nicolini C. (eds) Chemical
Carcinogenesis. NATO Advanced Study Institutes Series (Series A: Life Sciences), Vol
   52. Springer, Boston, MA (https://link.springer.com/chapter/10.1007/978-l-4684-4334-9_l 1).
33 Brambilla, G. et al. (1983). Genotoxic effects in rodents given high oral doses of ranitidine and
sodium      nitrite.   Carcinogenesis.     Vol.    4,    10,    p.    1281-1285,    available     at
https://academic.oup.eom/carcin/article-abstract/4/10/1281/2391364.
34 Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
products (PPCPs) as nitrosamine precursors duringchloramine disinfection, 45 WATER
RESEARCH 944 (Oct. 13, 2010);"Chloramination is the process of adding chloramine to drinking
water to disinfect it and kill germs. Chloramination is sometimes used as an alternative to
chlorination." Disinfection with Chloramine, CENTERS FOR DISEASE CONTROL AND
PREVENTION                                (Jan.                    20,                     2015),
   https://www.cdc.gov/healthywater/drinking/public/chloraminedisinfection.html.
35 Shen & Andrews, supra footnote 36, at 948.
  36 Julien Le Roux, et al., Chloramination ofnitrogenous contaminants (pharmaceuticals and
pesticides): NDMA and halogenatedDBPsformation, 45 WATER RESEARCH 3164 (Mar. 26,
2011).


                                                  11
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 12 of 31



        37.        A 2014 scientific article that examined the formation mechanisms of NDMA

acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and

two other pharmaceuticals had "recently caused much concern because they are potent NDMA

precursors."37

        38.        A peer-reviewed study published in the scientific journal Carcinogenesis in 2016

"confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by nitrosation

of ranitidine under stomach-relevant pH conditions in vitro^ and also showed that, during the 24

hours following ranitidine intake, the quantity of NDMA in urine excreted by the patient "increased

400-folds from 100 to 47 600 ng."38 "The study showed that healthy individuals, both male and

female, that took Zantac 150 mg tablets produced roughly 400 times elevated amounts of NDMA in

their urine (over 40,000 nanograms) in the proceeding 24 hours." The article noted that these levels

ofNDMA "equaled or exceeded those observed previously in patients with schistosomiasis, a disease

wherein N-nitrosamines are implicated as the etiological agents for bladder cancer."39 The article

also cautioned that these "estimates are conservative"— the "actual systemic exposure to NDMA is

likely much higher than that eliminated in urine" since NDMA has "a high metabolic conversion

rate" (i.e. >99%) and therefore only about 0.05% of NDMA in the body is excreted in urine.40 The




  37 Yong Dong Liu, et al., Formation Mechanism ofNDMA from Ranitidine, Trimethylamine,
  and Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVTL. SCI.
  & TECHNOLOGY 8653 (June 26, 2014).
  38 Teng Zeng & William A. Mitch, Oral intake ofranitidine increases urinary excretion of
  N-nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016). William Mitch is a
  professor of Civil and Environmental Engineering at Stanford University. William Mitch, Stanford
  University, https://cee.stanford.edu/people/william-mitch (last visited Sept. 13, 2019). Teng Zeng
  is an Associate Professor of Civil and Environmental Engineering at Syracuse University. Teng
  Zeng, Syracuse University College of Engineering & Computer Science, http://eng-
  cs.syr.edu/ourdepartments/civil-and-environmental-engineering/people/faculty/?peopleid=3322.
  39 Zeng & Mitch, supra footnote 40, at 625.
  40 Id. at 632.


                                                  12
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 13 of 31



authors also noted that "alternative medications, such as proto pump inhibitors (PPIs), would less

likely promote in vivo nitrosation because of the lack of amines in their structure."41

        39.          A 2018 scientific review "summarize[ing] major findings over the last decade

related to N-Nitrosodimethylamine (NDMA)"42 again pointed out that ranitidine had a high rate of
NDMA formation "upon chloramination."43

        40.          Moreover, according to the Petition, "an epidemiological study has implicated

ranitidine's drug class as being correlated to cancer."

        41.          Despite the undeniable scientific evidence linking ranitidine to the production of

high levels of NDMA, Defendants did not disclose this link to consumers on Zantac's label or

through any other means.

        42           Defendants have had notice of serious adverse health outcomes regarding cancer

and other injuries associated with their ranitidine products, including Zantac, through case reports,

clinical studies and post-market surveillance.

        43.          As such, these numerous reports of cancer put Defendants on notice as to the

excessive risks of injuries related to the use of ranitidine products, including Zantac, and yet those

products remain easily accessible to consumers such as Plaintiff.

        44.          Moreover, there are reasonable alternative treatments available to treat the

conditions indicated by Zantac, such as another histamine blocker or a proton-pump inhibitor (PPI).

Indeed, as the Petition notes, there were numerous alternative medications that Valisure tested where

NDMA was not detected.44



  41 Mat 632-33.
  42 Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in water and
  wastewater: A review offormation and removal, 191 CHEMOSPHERE 685 (Oct. 15, 2017).
  43 Id. at 698.

  44 Id. at 15-16.



                                                     13
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 14 of 31



       45.       Defendants knew or should have known that Zantac exposed users to unsafe levels

of the carcinogen NDMA based on the data available to them or that could have been generated by

them, including but not limited to animal studies, mechanisms of action, pharmacodynamics,

pharmacokinetics, pre-clinical studies, clinical studies, animal models, genetic models, analogous

compounds, analogous conditions, adverse event reports, case reports, post-marketing reports and

regulatory authority investigations.

       46.       Despite their knowledge that exposure to unsafe levels of NDMA could result in

cancer, Defendants took no action to inform Plaintiff, Plaintiffs physicians and/or the FDA of this

known risk. Instead, Defendants continued to represent that their ranitidine products, including

Zantac, had been tested and were found to be safe and effective for their indicated use in treating

gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.

Defendants promoted and marketed ranitidine products, including Zantac, as safe and effective for

individuals such as Plaintiff throughout the United States, including Florida.

       47.       Defendants negligently and/or recklessly failed to disclose their knowledge that

their ranitidine products, including Zantac, contained unsafe levels of NDMA that could cause

cancer, from Plaintiffs treating physicians, hospitals, pharmacies, the FDA, the public in general

and/or the medical community.

       48.       Even if used as directed, Defendants failed to adequately warn against the negative

effects and risks associated with ranitidine products, including Zantac, including, but not necessarily

limited to, long-term usage and the cumulative effects of long-term usage.

       49.       In omitting and inadequately providing critical safety information regarding the use

of ranitidine products, including Zantac, in order to induce their purchase and use, Defendants

engaged in and continue to engage in conduct likely to mislead consumers including Plaintiff.




                                                   14
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 15 of 31



       50.          Despite notice and knowledge that ranitidine products, including Zantac, contained

unsafe levels of NDMA which can cause cancer and other severe health problems, Defendants

continued to market and sell ranitidine products, including Zantac, without warning consumers,

healthcare providers, and/or the FDA of these significant risks.

       51.          Consumers, including Plaintiff and Plaintiffs physicians, relied on the Defendants'

false representations and were misled as to Zantac's safety.

       52           Had Plaintiff known ofthe risks of cancer and other injuries associated with Zantac,

Plaintiff would not have used the drug.

       53.          As a result of Defendants' action and inactions as outlined herein, Plaintiff was

injured due to Plaintiffs ingestion of Zantac, which caused Plaintiff to suffer from cancer and any

and all sequelae.

       54.          Defendants misrepresented and failed to disclose risks of cancer and other injuries

associated with Zantac with the intent of inducing the public in general, and the medical community

in particular, to recommend, dispense and/or purchase Zantac or ranitidine for the treatment of gastric

ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions, all of which

evinced a callous, reckless, willful, depraved indifference to health, safety and welfare.

       55.          As a result of the foregoing acts and omissions, Plaintiff was and still is caused to

suffer serious and dangerous side effects, as well as other severe and personal injuries which are

permanent and lasting in nature, physical pain and mental anguish, including diminished enjoyment

of life, as well as the need for lifelong medical treatment, monitoring and/or medications, and fear

of developing any additional health consequences.

        56.         Consequently, Plaintiffs seek compensatory damages as a result of Plaintiff s use

of Zantac, which has caused Plaintiff to suffer from cancer as well as other severe and personal

 injuries which are permanent and lasting in nature, physical pain and mental anguish, including


                                                     15
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 16 of 31



diminished enjoyment of life, as well as the need for lifelong medical treatment, monitoring and/or

medications, and fear of developing any of the above named health consequences.

                TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL

          57.    Plaintiffs hereby plead and invoke the "discovery rule" if necessary. Plaintiffs will

show that after reasonably exercising due diligence, they did not learn the nature of the cause of

Plaintiffs, cancer or that such cancer was chemically-related until less than the time periods provided

by the relevant statutes of limitations. Plaintiffs also specifically invoke the federally required

commencement date as set forth in 42 U.S.C. § 9658 (Actions under State law for damages from

exposure to hazardous substances).

          58.    Within the time period of applicable statute of limitations, Plaintiff could not have

discovered through the exercise of reasonable diligence that exposure to Zantac is injurious to human

health.




          59.    Plaintiff did not discover and did not know of facts that would cause a reasonable

person to suspect the risk associated with the use of Zantac, nor would a reasonable and diligent

investigation by Plaintiff have disclosed that Zantac would cause Plaintiffs illnesses.

          60.    The expiration of applicable statute of limitations has been equitably tolled by

reason of Defendants' misrepresentations and concealment. Through affirmative misrepresentations

and omissions, Defendants actively concealed from Plaintiff the true risks associated with the use of

Zantac.


          61.    As a result of Defendants' actions, Plaintiff could not reasonable have known or

learned through reasonable diligence that Plaintiff had been exposed to the risks alleged herein and

that those risks were the direct and proximate result of Defendants' acts and omissions.




                                                  16
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 17 of 31



       62        Defendants are estopped from relying on any statute of limitations because of their

concealment of the truth regarding the safety of Zantac. Defendants had a duty to disclose the true

character, quality and nature of Zantac because this was non-public information over which

Defendants continue to have control. Defendants knew that this information was not available to

Plaintiff, Plaintiffs medical providers and/or health facilities, yet Defendants failed to disclose the

information to the public, including Plaintiff.

       63.       Defendants had the ability to and did spend enormous amounts of money in

furtherance of marketing and promoting a profitable product, not withstanding the known or

reasonably knowable risks. Plaintiff and medical professionals could not have afforded to and could

not have possibly conducted studies to determine the nature, extent, and identity of related health

risks and were forced to rely on Defendants' representations.


                                        CAUSES OF ACTION
                                                  COUNT I
                                   [Strict Liability - Design Defect]

       64.     Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

       65.     Defendants designed, manufactured, marketed, promoted, sold, supplied and/or

distributed Zantac.


       66.     Florida common law requires manufacturers to design reasonably safe products.

Defendants have a duty to use reasonable care to design a product that is reasonably safe for its

intended use to prevent defects that constitute a substantial risk of foreseeable injury to persons using

its products. Moreover, manufacturers stand in a superior position over consumers with regard to

knowledge of, or the ability to discover and prevent, defects.

       67.     Zantac is defective in design and/or formulation due to its inherent risks of producing

the carcinogen NDMA, thereby rendering the drug unreasonably dangerous. More specifically,


                                                     17
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 18 of 31



Zantac is defective because the drug is made up of an inherently unstable ranitidine molecule that

contains both a nitrate and a dimethylamine ("DMA") group that combine to form a known

carcinogen (NDMA), which can lead to the development of cancer.

       68.     Defendants had a duty to use due care in designing Zantac and to disclose defects that

they knew or should have known existed. In other words, Defendants had a duty to design Zantac to

prevent it from reacting with itself to produce the carcinogen NDMA. Florida law required

Defendants to design Zantac differently. At no time was there a federal law that prohibited Defendants

from submitting to FDA a different non-defective design for Zantac.

       69.     This defect in design and/or formulation existed at the time the drug left Defendants'

possession and was expected to and did reach Plaintiff without a substantial change in condition in

which it was sold.


       70.     At the time Zantac left Defendants' possession, an average consumer could not

reasonably anticipate the dangerous nature of Zantac nor fully appreciate the attendant risk of injury

associated with it use, including the risk of developing cancer.

       71.     Zantac was prescribed to and/ or purchased over the counterby Plaintiff and was used as

intended by Defendants and in a manner reasonably foreseeable to Defendants.

       72.     As a direct and proximate result of Plaintiff s ingestion of Zantac, Plaintiff developed

colon cancer and liver cancer.


      WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys' fees, and all such other and further relief as this Court deems just and proper. Plaintiffs

also demand that the issues herein contained be tried by a jury.




                                                   18
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 19 of 31




                                                 COUNT II
                                   [Strict Liability - Failure to Warn]

       73.       Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

       74.       Defendants have engaged in the business of selling, distributing, supplying,

manufacturing, marketing, and/or promoting Zantac, and through that conduct have knowingly and

intentionally placed Zantac into the stream of commerce with full knowledge that it reaches

consumers such as Plaintiff.


       75.       Defendants did in fact sell, distribute, supply, manufacture, and/or promote Zantac to

Plaintiff and to her prescribing physicians. Additionally, Defendants expected the Zantac that they

were selling, distributing, supplying, manufacturing, and/or promoting to reach -and Zantac did in

fact reach - prescribing physicians and consumers, including Plaintiffand his prescribing physicians,

without any substantial change in the condition of the product from when it was initially distributed

by Defendants.

         76.   At all times herein mentioned, the aforesaid product was defective and unsafe in

  manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

  distributed by Defendants and used by Plaintiff. The defective condition of Zantac was due in part

  to the fact that it was not accompanied by proper warnings regarding the possible side effect of

  developing cancer as a result of its use.

         77.   This defect caused serious injury to Plaintiff, who used Zantac in its intended and

  foreseeable manner.


         78.     At all times herein mentioned, Defendants had a duty to properly design,

  manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain




                                                     19
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 20 of 31



  supply, provide proper warnings, and take such steps to assure that the product did not cause users

  to suffer from unreasonable and dangerous side effects.

          79.   Defendants so negligently and recklessly labeled, distributed, and promoted the

  aforesaid product that it was dangerous and unsafe for the use and purpose for which it was

  intended.


          80.   Defendants negligently and recklessly failed to warn of the nature and scope of the

  side effects associated with Zantac, namely its potential to cause cancer.

          81.   Defendants were aware of the probable consequences of the aforesaid conduct.

  Despite the fact that Defendants knew or should have known that Zantac caused serious injuries,

  they failed to exercise reasonable care to warn of the dangerous side effect of developing cancer

  from Zantac use, even though this side effect was known or reasonably scientifically knowable at

  the time of distribution. Defendants willfully and deliberately failed to avoid the consequences

  associated with their failure to warn, and in doing so, Defendants acted with a conscious disregard

  for the safety of Plaintiff.

          82.   Plaintiff could not have discovered any defect in the subject product through the

  exercise of reasonable care.


          83.   Defendants, as the manufacturers and/or distributors of the subject product, are held

  to the level of knowledge of an expert in the field.

          84.   Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

  Defendants.


          85.   Had Defendants properly disclosed the risks associated with Zantac, including cancer,

  Plaintiff would not have used Zantac.




                                                   20
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 21 of 31



         86.   As a direct and proximate result of the carelessness, negligence, recklessness, and

  gross negligence of Defendants alleged herein, and in such other ways to be later shown, the

  subject product caused Plaintiff to sustain injuries as herein alleged.

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

  favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

  such other and further relief as this Court deems just and proper.


                                              COUNT III
                                              [Negligence]

         87.   Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

         88.   At all times material hereto, Defendants had a duty to exercise reasonable care          to

  consumers, including Plaintiff herein, in the design, development, manufacture, testing,

  inspection, packaging, promotion, marketing, distribution, labeling, and/or sale of Zantac.

         89.   Defendants breached their duty of reasonable care to Plaintiff in that they negligently

  promoted, marketed, distributed, and/or labeled the subject product.

         90.   Plaintiffs injuries and damages alleged herein were and are the direct and proximate

  result of the carelessness and negligence of Defendants, including, but not limited to, one or more

  of the following particulars

                 a)      In the design, development, research, manufacture, testing, packaging,

                         promotion, marketing, sale, and/or distribution of Zantac;

                 b)      In failing to warn or instruct, and/or adequately warn or adequately instruct,

                         users of the subject product, including Plaintiff herein, of Zantac's

                         dangerous and defective characteristics;




                                                   21
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 22 of 31



             c)    In the design, development, implementation, administration, supervision,

                   and/or monitoring of clinical trials for the ranitidine and/or Zantac;

             d)    In promoting Zantac in an overly aggressive, deceitful, and fraudulent

                   manner, despite evidence as to the product's defective and dangerous

                   characteristics due to its propensity to cause cancer;

             e)    In representing that Zantac was safe for its intended use when, in fact, the

                   product was unsafe for its intended use;

             f)    In failing to perform appropriate pre-market testing of Zantac;

             g)    In failing to perform appropriate post-market surveillance of Zantac;

             h)    In failing to adequately and properly test Zantac before and after placing it

                   on the market;

             i)    In failing to conduct sufficient testing on Zantac which, if properly

                   performed, would have shown that Zantac could react with itself to produce

                   the carcinogen NDMA;

             j)    In failing to adequately warn Plaintiff and Plaintiffs healthcare providers

                   that the use of Zantac carried a risk of developing cancer;

             k)    In failing to provide adequate post-marketing warnings or instructions after

                   Defendant knew or should have known of the significant risk of cancer

                   associated with the use of Zantac; and

              1)   In failing to adequately and timely inform Plaintiff and the healthcare

                   industry of the risk of serious personal injury, namely cancer, from Zantac

                   ingestion as described herein.




                                            22
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 23 of 31



            91.   Defendants knew or should have known that consumers, such as Plaintiff herein,

  would foreseeably suffer injury as a result of Defendants' failure to exercise reasonable and

  ordinary care.

            92    As a direct and proximate result of Defendants' carelessness and negligence, Plaintiff

  suffered severe and permanent physical and emotional injuries, including, but not limited to, colon

  cancer and liver cancer. Plaintiff has endured pain and suffering, has suffered economic loss,

  including incurring significant expenses for medical care and treatment, and will continue to incur

  such expenses in the future. Plaintiff seeks actual and punitive damages from Defendants as alleged

  herein.


            WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

  favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

  such other and further relief as this Court deems just and proper.

                                                 COUNT IV
                                      [Breach of Express Warranty]

            93.   Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

            94.   Through Defendants' public statements, descriptions, and promises relating to

  Zantac, Defendants expressly warranted that the product was safe and effective for its intended

  use and was designed to prevent and relieve heartburn associated with acid indigestion and sour

  stomach associated with acid indigestion brought on by eating or drinking certain foods and

  beverages.

            95.   These warranties came in one or more of the following forms: (a) publicly made

  written and verbal assurances of safety; (b) press releases, media dissemination, or uniform

  promotional information intended to create demand for Zantac, but which contained

  misrepresentations and failed to warn of the risks of using the product; (c) verbal assurances made


                                                       23
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 24 of 31



  by Defendants' marketing personnel about the safety of Zantac, which also downplayed the risks

  associated with the product; and (iv) false, misleading, and inadequate written information and

  packaging supplied by Defendants.

         96.   When Defendants made these express warranties, they knew the intended purposes of

  Zantac and warranted the drug to be in all respects safe and proper for such purposes.

         97.   Defendants drafted the documents and/or made statements upon which these warranty

  claims were based and, in doing so, defined the terms of those warranties.

         98.   Zantac does not conform to Defendants' promises, descriptions, or affirmations, and

  is not adequately packaged, labeled, promoted, and/or fit for the ordinary purposes for which it

  was intended.


         99.   All of the aforementioned written materials are known to Defendants and in their


  possession, and it is Plaintiffs belief that these materials shall be produced by Defendants and

  made part of the record once discovery is completed.

          100. As a direct and proximate result of Defendants' breach of these warranties, Plaintiff

  suffered serious injuries and/or side effects, including cancer.

          101. As a direct and proximate result of Defendants' breach of the implied warranties,

  Plaintiffwill require and/or will require more healthcare and services and did incur medical, health,

  incidental, and related expenses.

          102. Plaintiff may also require additional medical and/or hospital care, attention, and

  services in the future.


          WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

  favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

  such other and further relief as this Court deems just and proper.




                                                   24
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 25 of 31



                                               COUNT V
                                    [Breach of Implied Warranty]

         103. Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

         104.   At all times material to this action, Defendants were merchants Zantac.

         105.   Plaintiff was a foreseeable user of Zantac.


         106. At the time Defendants marketed, sold, and distributed Zantac, Defendants knew of

  the intended use of the drug, impliedly warranted the drug to be fit for a particular purpose, and

  warranted that the drug was of merchantable quality and effective for such use.

         107. Defendants knew or had reason to know that Plaintiff would rely on Defendants'

  judgment and skill in providing Zantac for its intended use.

         108. Plaintiff reasonably relied upon the skill and judgment of Defendants as to whether

  Zantac was of merchantable quality, safe, and effective for its intended use.

         109. Contrary to Defendants' implied warranties, Zantac is neither of merchantable

  quality, nor safe or effective for its intended use, because the device is unreasonably dangerous,

  defective, unfit, and ineffective for the ordinary purposes for which it is used.

         110. Zantac was sold without adequate instructions or warnings regarding the foreseeable

  risk of harm posed by the drug.

          111. In violation of Fla. Stat. Ann. §§ 672.314, et seq., Defendants breached their implied

  warranty to Plaintiff in that Zantac was not adequately tested and was not of merchantable quality,

  safe, or fit for its foreseeable and reasonably intended use.

          112 Plaintiff could not have discovered that Defendants breached their warranty or the

  danger in using Zantac.

          113. As a direct and proximate result of Defendants' breach of implied warranties, Plaintiff

  suffered serious injuries and/or side effects, including cancer.



                                                   25
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 26 of 31



          114. As a direct and proximate result of Defendants' breach of the implied warranties,

  Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

  incidental, and related expenses.

          115. Plaintiff may also require additional medical and/or hospital care, attention, and

  services in the future.


          WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

  favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

  such other and further relief as this Court deems just and proper.

                                               COUNT VI
                                      [Negligent Misrepresentation]

          116. Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

          117. Defendants negligently and/or recklessly misrepresented to Plaintiff, Plaintiffs

  prescribing physicians, and the healthcare industry the safety and effectiveness of Zantac and/or

  recklessly and/or negligently concealed material information, including adverse information,

  regarding the safety, effectiveness, and dangers posed by Zantac.

          118. Defendants made reckless or negligent misrepresentations and negligently and/or

  recklessly concealed adverse information when Defendants knew, or should have known, that

  Zantac had defects, dangers, and characteristics that were other than what Defendants had

  represented to     Plaintiff, Plaintiffs physician(s) and    the   healthcare    industry    generally.

  Specifically, Defendants negligently or recklessly concealed from Plaintiff, Plaintiffs prescribing

  physicians, the health care industry, and the consuming public that:

                  a. the defective, improper, negligent, fraudulent, and dangerous design of

                      Zantac;

                  b. that ranitidine had not been adequately tested prior to product launch;


                                                    26
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 27 of 31




                    c. the connection between ranitidine and Zantac and NDMA formation;

                    d. that ranitidine and Zantac can produce NDMA at harmful levels;

                    e. that harmful levels of NDMA is carcinogenic;

                    f. the inadequacy of the labeling for Zantac; and

                    g. the dangerous effects of Zantac.

          119. These negligent or reckless misrepresentations and/or negligent or reckless failures to

  disclose were perpetuated directly and/or indirectly by Defendants.

         120. Defendants should have known through the exercise of due care that these

  representations were false, and they made the representations without the exercise of due care

  leading to the deception of Plaintiff, Plaintiffs prescribing physicians, and the healthcare

  industry.

          121. Defendants made these false representations without the exercise of due care knowing

  that it was reasonable and foreseeable that Plaintiff, Plaintiffs prescribing physicians, and the

  healthcare industry would rely on them, leading to the use of Zantac by Plaintiff as well as the

  general public.

          122. At all times herein mentioned, neither Plaintiff nor Plaintiffs physicians were aware

  of the falsity or incompleteness of the statements being made by Defendants and believed them to

  be true. Had they been aware of said facts, Plaintiffs physicians would not have prescribed and

  Plaintiff would not have taken Zantac.


          123. Plaintiffjustifiably relied on and/or was induced by Defendants' negligent or reckless

  misrepresentations and/or negligent or reckless failure to disclose the dangers of Zantac and relied

  on the absence of information regarding the dangers of Zantac which Defendants negligently or

  recklessly suppressed, concealed, or failed to disclose to Plaintiffs detriment.



                                                    27
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 28 of 31



          124. Defendants had a post-sale duty to warn Plaintiff, Plaintiffs prescribing physicians,

  and the general public about the potential risks and complications associated with Zantac in a

  timely manner.

          125. Defendants made the representations and actively concealed information about the

  defects and dangers of Zantac with the absence of due care such that Plaintiffs prescribing

  physicians and the consuming public would rely on such information, or the absence of

  information, in selecting Zantac as a treatment.

          126. As a direct and proximate result of the foregoing concealments and omissions,

  Plaintiff suffered serious injuries, including cancer.

          127. As a direct and proximate result of the foregoing concealments and omissions,

  Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

  incidental, and related expenses.

          128. Plaintiff may also require additional medical and/or hospital care, attention, and

  services in the future.


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

                                              COUNT VII
                 LOSS OF CONSORTIUM ON BEHALF OF SHERRYE FRITZ


          129. Plaintiffs re-alleges all prior paragraphs of the Complaint as if set out here in full.

          130. As a direct and proximate result of all of the foregoing allegations and injuries,

  Plaintiffs spouse, Sherrye Fritz, has suffered and will continue to suffer from the loss of her

  husband's services, his support, income, consortium and the care and comfort of his society; and

  due to the injuries and disabilities suffered by Plaintiff, James Fritz, as alleged herein, Plaintiffs


                                                     28
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 29 of 31



  spouse has also incurred and will continue to incur expenses for medical attention rendered to her

  husband.


       WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment in Plaintiffs'

favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.

                                            COUNT VIII
                                     CLAIM FOR PUNITIVE DAMAGES


         131. Plaintiffs re-allege all prior paragraphs of the Complaint as if set out here in full.

         132 At all times material, Defendants had actual knowledge of the wrongfulness of their

  conduct and the high probability that users of Zantac products containing NDMA, like Plaintiff,

  James Fritz, would sustain injury or damage, and despite that knowledge, willfully, wantonly, and

  recklessly pursued their course of conduct.

         133. The Defendants, conduct was so gross and flagrant as to show a reckless disregard or

  a conscious wanton, reckless indifference to consequences or a grossly careless disregard for the

  life, safety, or rights of the Plaintiff, and the Defendants actively and knowingly participated in

  such conduct, and/or their officers, directors, or managers knowingly condoned, ratified or

  consented to such conduct.


          134.   Defendants, willful, wanton, malicious, and/or reckless conduct includes but is not

  limited to Defendants' failure to take all reasonable measures to ensure Zantac products containing

  NDMA as the active ingredient, which they knew to be carcinogenic, were not ingested by

  Plaintiff, warranting the imposition of punitive damages.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs'

favor for compensatory and punitive damages, together with interest, costs herein incurred, and all

such other and further relief as this Court deems just and proper.



                                                   29
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 30 of 31



                                   RELIEF REQUESTED



      WHEREFORE, Plaintiffs pray for relief and judgment against Defendants as follows:

              (a)    For general (non-economic) and special (economic) damages in a sum in

                     excess of the jurisdictional minimum of this Court;

              (b)    For medical, incidental, and hospital expenses according to proof;

              (c)    For pre-judgment and post-judgment interest as provided by law;

              (d)    For full refund of all purchase costs Plaintiff paid for Zantac;

              (e)    For compensatory damages in excess of the jurisdictional minimum of this

                     Court;

              (f)    For consequential damages in excess of the jurisdictional minimum of this

                     Court;

              (g)    Exemplary and punitive damages sufficient to punish and deter the

                     Defendants and others from future wrongful practices;

              (h)    For expenses and costs of this action; and

              (I)    For such further relief as this Court deems necessary, just, and proper.




                                              30
Case 1:19-cv-24662-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 31 of 31



                                            JURY DEMAND


  Plaintiff demands a trial by jury on all issues so triable.

  DATED this /^ ofNovember, 2019.
                                                          THE FERRARO LAW FIRM, P.A.
                                                          Attorneysfor Plaintiff
                                                          600 Brickell Avenue, Suite 600
                                                          Miami, Florida 33131
                                                          Telephone (305)175^0111
                                                          Facsimile (305) #79/6222


                                               By:
                                                          JAMES L. FERRARO, ESQ.
                                                          Florida Bar No^81659
                                                          jlf@ferrarolaw.^om
                                                          DAVID A. JAGOLINZER, ESQ.
                                                          Florida Bar No.: 181153
                                                          daj@ferrarolaw.com
                                                          JAMES L. FERRARO, JR., ESQ.
                                                          Florida Bar No.: 107494
                                                          jjr@ferrarolaw. com




                                                     31
